DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on July 7, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and cutting tool, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 11, 2022 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 10 recites “having a grain size of about 0.1-4 micrometer (μm)”.  In contrast, Applicant’s independent claim 1, from which claim 10 depends, recites a cubic boron nitride composite comprising cBN; zirconium (Zr)-containing compounds; cobalt-tungsten-boride (CoxWyBz); aluminum oxide (Al2O3); tungsten borides; and possibly aluminum nitride (AlN) too.  Applicant’s dependent claim 10 does not identify the claimed constituent of independent claim 1 whose grain size is “about 0.1-4 micrometer (μm)”.  For instance, is the unclaimed subject matter exhibiting the recited grain size range the claimed cBN-based composite?  Or, is the unclaimed subject matter exhibiting the recited grain size range any one of the six (6) claimed constituents?  There is no way to determine what the unclaimed subject matter is that Applicant’s dependent claim 10 seeks to further define.
For this reason, Applicant’s dependent claim 10 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret dependent claim 10 to further define the sintered cubic boron nitride (cBN) of the claimed cubic boron nitride (cBN)-based composite according to paragraph [0020] of Applicant’s specification as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0029175 A1 to Umemura (hereinafter “Umemura”).  The Percentage by Volume to Percentage by Weight Conversion Calculator tables (copies included herewith) are relied on as evidentiary references.

Referring to Applicant’s independent claim 1, Umemura teaches a cubic boron nitride (cBN)-based composite (See Abstract), comprising: about 20-100% by mass of cBN (par. [0009]); and 0 to 80% by mass of a binder phase (par. [0009]) containing at least one of ZrC (par. [0009]), ZrN (par. [0009]), CoWB (par. [0009]), Al2O3 (par. [0009]), WB (par. [0009]), and W2B (par. [0009]).  The attached Percentage by Volume to Percentage by Weight Conversion Calculator tables provide evidence that 30 vol.% cBN is approximately equal to 11.74% by weight of a cubic boron nitride (cBN)-based composite and 65 vol.% cBN is approximately equal to 36.58% by weight of a cubic boron nitride (cBN)-based composite.  Likewise, the tables also provide evidence that such cubic boron nitride (cBN)-based composites containing, e.g., ZrC, Al2O3, and WB in varying vol.% amounts correlate to weight % amounts that are encompassed by the range of binder phase constituents taught by Umemura.  The amounts in weight percent of cBN and binder phase constituents taught by Umemura render obvious Applicant’s claimed ranges.  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in weight percent of cBN taught by Umemura overlaps Applicant’s claimed range of “about 30 - 65 vol. % cBN”.  The amount in weight percent of zirconium (Zr)-containing compounds taught by Umemura overlaps Applicant’s claimed range of “about 3 - 30 vol. % zirconium (Zr)-containing compounds”.  The amount in weight percent of cobalt-tungsten-borides (CoxWyBx) taught by Umemura overlaps Applicant’s claimed range of “about 0 - 10 vol. % cobalt-tungsten-borides (CoxWyBx)”.  The amount in weight percent of aluminum oxide (Al2O3) taught by Umemura overlaps Applicant’s claimed range of “about 2 - 30 vol. % aluminum oxide (Al2O3)”.  The amount in weight percent of tungsten borides taught by Umemura overlaps Applicant’s claimed range of “about 0.5 - 10 vol. % tungsten borides”.  The amount in weight percent of aluminum nitride (AlN) taught by Umemura overlaps Applicant’s claimed range of “less than or equal to about 5 vol. % aluminum nitride (AlN)”.

Referring to Applicant’s claim 2, Umemura teaches the cubic boron nitride (cBN)-based composite comprises 0 to 80% by mass of a binder phase (par. [0009]) containing at least one of ZrC (par. [0009]), ZrN (par. [0009]), CoWB (par. [0009]), Al2O3 (par. [0009]), WB (par. [0009]), and W2B (par. [0009]).  The attached Percentage by Volume to Percentage by Weight Conversion Calculator tables provide evidence that 30 vol.% cBN is approximately equal to 11.74% by weight of a cubic boron nitride (cBN)-based composite and 65 vol.% cBN is approximately equal to 36.58% by weight of a cubic boron nitride (cBN)-based composite.  Likewise, the tables also provide evidence that such cubic boron nitride (cBN)-based composites containing, e.g., ZrC, Al2O3, and WB in varying vol.% amounts correlate to weight % amounts that are encompassed by the range of binder phase constituents taught by Umemura.  The amounts in weight percent of cBN and binder phase constituents taught by Umemura render obvious Applicant’s claimed ranges.  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in weight percent of cBN taught by Umemura overlaps Applicant’s claimed range of “about 44 - 55 vol. % cBN”.  The amount in weight percent of zirconium (Zr)-containing compounds taught by Umemura overlaps Applicant’s claimed range of “about 8 - 15 vol. % zirconium (Zr)-containing compounds”.  The amount in weight percent of cobalt-tungsten-borides (CoxWyBx) taught by Umemura overlaps Applicant’s claimed range of “about 3 - 8 vol. % cobalt-tungsten-borides (CoxWyBx)”.  The amount in weight percent of aluminum oxide (Al2O3) taught by Umemura overlaps Applicant’s claimed range of “about 5 - 25 vol. % aluminum oxide (Al2O3)”.  The amount in weight percent of tungsten borides taught by Umemura overlaps Applicant’s claimed range of “about 3 - 8 vol. % tungsten borides”.  The amount in weight percent of aluminum nitride (AlN) taught by Umemura overlaps Applicant’s claimed range of “less than or equal to about 1 vol. % aluminum nitride (AlN)”.

Referring to Applicant’s claim 3, Umemura teaches the binder phase of the cBN sintered body may specifically include TiN, Ti(C,N), TiC, TiB2 , TiBN, TiAIN, Ti2AIN, MN, AlB2, Al2O3, ZrC, HfC, VC, NbC, TaC, Cr3C2, Mo2C, ZrN, HfN, VN, NbN, TaN, CrN, WC, WB, W2B, CoWB, W2Co21B6, Co3W3C, W, Co and Ni (par. [0009]).  In addition, Umemura teaches various exemplary embodiments containing various binder phase compositions containing the aforementioned specific constituents (See Tables 1 and 2).  However, it is understood that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 [R-08.2012] (II)  Furthermore, it is also understood a reference may be relied upon for all it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123 [R-08.2012] (I)  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate none of the aforementioned Ti-containing compounds taught by Umemura must be present as binder phase constituents.  Consequently, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate Umemura teaches at least one embodiment in which the binder phase does not include “Ti-containing compounds” according to Applicant’s claim language.

Referring to Applicant’s claim 4, Umemura teaches the tungsten borides comprise WB (par. [0009]), W2B (par. [0009]), or a combination thereof (par. [0009]).

Referring to Applicant’s claim 5, Umemura teaches the CoxWyBx comprises crystalline CoWB (par. [0009]).

Referring to Applicant’s claim 6, Umemura teaches the binder phase of the cBN sintered body may specifically include TiN, Ti(C,N), TiC, TiB2 , TiBN, TiAIN, Ti2AIN, MN, AlB2, Al2O3, ZrC, HfC, VC, NbC, TaC, Cr3C2, Mo2C, ZrN, HfN, VN, NbN, TaN, CrN, WC, WB, W2B, CoWB, W2Co21B6, Co3W3C, W, Co and Ni (par. [0009]).  In addition, Umemura teaches various exemplary embodiments containing various binder phase compositions containing the aforementioned specific constituents (See Tables 1 and 2).  However, it is understood that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 [R-08.2012] (II)  Furthermore, it is also understood a reference may be relied upon for all it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123 [R-08.2012] (I)  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate W2Co21B6 taught by Umemura does not have to be present as binder phase constituent.  Consequently, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate Umemura teaches at least one embodiment in which the binder phase does not include “W2Co21B6” according to Applicant’s claim language.

Referring to Applicant’s claim 7, Umemura teaches the binder phase of the cBN sintered body may specifically include TiN, Ti(C,N), TiC, TiB2 , TiBN, TiAIN, Ti2AIN, MN, AlB2, Al2O3, ZrC, HfC, VC, NbC, TaC, Cr3C2, Mo2C, ZrN, HfN, VN, NbN, TaN, CrN, WC, WB, W2B, CoWB, W2Co21B6, Co3W3C, W, Co and Ni (par. [0009]).  In addition, Umemura teaches various exemplary embodiments containing various binder phase compositions containing the aforementioned specific constituents (See Tables 1 and 2).  However, it is understood that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 [R-08.2012] (II)  Furthermore, it is also understood a reference may be relied upon for all it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123 [R-08.2012] (I)  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate aluminum nitride (AlN), aluminum diboride (AlB2), or both taught by Umemura do not need to be present as binder phase constituents.  Consequently, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate Umemura teaches at least one embodiment in which the binder phase does not include “aluminum nitride (AlN), aluminum diboride (AlB2), or both” according to Applicant’s claim language.

Referring to Applicant’s claim 8, Umemura teaches the Zr-containing compounds comprise zirconium nitride (ZrN) (par. [0009]), zirconium carbide (ZrC) (par. [0009]), or a combination thereof (par. [0009]).

Referring to Applicant’s claim 9, Umemura teaches a cutting tool for cutting superalloys comprising Inconel 718, Inconel 625, alloy 188, Haynes 25, Alloy L605, and/or A 286, comprising the cBN-based composite of claim 1 (par. [0009]).  Referring to the bases for the rejections of independent claim 1 and dependent claim 2, the cBN-based composite taught by Umemura is identical or substantially identical with respect to constituents and amounts thereof to Applicant’s claimed cBN-based composite.  As Applicant’s claimed composition and the composition of Umemura are identical or substantially identical, the composition of Umemura and Applicant’s claimed composition cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II) The composition of Umemura and Applicant’s claimed composition must have the identical or substantially identical properties.  Keeping this reasoning in mind, the cBN-based composite taught by Umemura is expected to perform in the identical or substantially identical manner as Applicant’s claimed cBN-based composite. MPEP 2112.01 [R-10.2019] (I) For this reason, a cutting tool made with the cBN-based composite taught by Umemura is expected to be able to cut “superalloys comprising Inconel 718, Inconel 625, alloy 188, Haynes 25, Alloy L605, and/or A 286” according to Applicant’s claim language just like Applicant’s claimed the cBN-based composite.

Referring to Applicant’s claim 10, although Umemura does not teach explicitly the sintered cBN of the cubic boron nitride (cBN)-based composite exhibits or possesses a specified grain or particle size range (See disclosure of Umemura), it is understood where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed composition and a composition having the claimed relative dimensions would not perform differently than the prior art composition, the claimed composition was not patentably distinct from the prior art composition. MPEP 2144.04 [R-10.2019] (IV),(A)  In the instant case, the cBN-based composite taught by Umemura is identical or substantially identical with respect to constituents and amounts thereof to Applicant’s claimed cBN-based composite. MPEP 2112.01 [R-10.2019] (II)  The composition of Umemura and Applicant’s claimed composition must have the identical or substantially identical properties.  Keeping this reasoning in mind, the cBN-based composite taught by Umemura is expected to perform in the identical or substantially identical manner as Applicant’s claimed cBN-based composite. MPEP 2112.01 [R-10.2019] (I)  As the cBN-based composite taught by Umemura is expected to perform in the identical or substantially identical manner as Applicant’s claimed cBN-based composite, Applicant’s claimed cBN-based composite is not patentably distinct from the cBN-based composite taught by Umemura.  Hence, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate that whatever the grain size of the sintered cBN of the cBN-based composite taught by Umemura is the resultant cBN-based composite of Umemura will perform in the identical or substantially identical manner as Applicant’s claimed cBN-based composite.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would find Applicant’s claimed grain size range is inherent within and/or obvious in light of the teachings of Umemura. MPEP 2144.05 [R-10.2019] (I) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 8-11 of copending Application No. 17/118,129 (hereinafter “`129 Application”) in view of United States Pre-Grant Patent Application Publication No. 2013/0029175 A1 to Umemura (hereinafter “Umemura”).
This is a provisional nonstatutory double patenting rejection.

Referring to Applicant’s independent claim 1, the `129 Application recites a cubic boron nitride (CBN)-based composite (See independent claim 1 of the `129 Application), comprising: about 30 - 65 vol. % cBN (See independent claim 1 of the `129 Application); about 15 - 45 vol. % titanium (Ti)-containing binders (See independent claim 1 of the `129 Application); about 2 - 20 vol. % zirconium dioxide (ZrO2) (See independent claim 1 of the `129 Application); about 3 - 15 vol. % cobalt-tungsten-borides (CoxWyBz) (See independent claim 1 of the `129 Application); and about 2 - 15 vol. % aluminum oxide (Al2O3) (See independent claim 1 of the `129 Application).  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in volume percent of cBN, zirconium dioxide (ZrO2), cobalt-tungsten-borides (CoxWyBz) and aluminum oxide (Al2O3) recited in independent claim 1 of the `129 Application render obvious Applicant’s claimed ranges.  The amount in volume percent of cBN recited in independent claim 1 of the `129 Application is identical to Applicant’s claimed range of “about 30 - 65 vol. % cBN”.  The amount in volume percent of zirconium dioxide (ZrO2) recited in independent claim 1 of the `129 Application overlaps Applicant’s claimed range of “about 3 – 30 vol. % zirconium (Zr)-containing compounds”.  The amount in volume percent of cobalt-tungsten-borides (CoxWyBz) recited in independent claim 1 of the `129 Application overlaps Applicant’s claimed range of “about 0 – 10 vol. % cobalt-tungsten-borides (CoxWyBz)”.  The amount in volume percent of aluminum oxide (Al2O3) recited in independent claim 1 of the `129 Application shares the lowest endpoint and lies within Applicant’s claimed range of “about 2 – 30 vol. % aluminum oxide (Al2O3)”.  Although independent claim 1 of the `129 Application further comprises “titanium (Ti)-containing binders”, Applicant’s independent claim 1 utilizes open-transition language “comprising” and allows additional limitations, such as “titanium (Ti)-containing binders”, to be read into the claim.
Although independent claim 1 of the `129 Application recites the aforementioned constituents (See independent claim 1 of the `129 Application), independent claim 1 of the `129 Application does not recite explicitly “about 0.5 – 10 vol. % tungsten borides” and “less than or equal to about 5 vol. % aluminum nitride (AlN)” according to Applicant’s independent claim 1.
However, Umemura teaches a cubic boron nitride (cBN)-based composite (See Abstract of Umemura), comprising: about 20-100% by mass of cBN (par. [0009] of Umemura); and 0 to 80% by mass of a binder phase (par. [0009] of Umemura) containing at least one of ZrC (par. [0009] of Umemura), ZrN (par. [0009] of Umemura), CoWB (par. [0009] of Umemura), Al2O3 (par. [0009] of Umemura), WB (par. [0009] of Umemura), and W2B (par. [0009] of Umemura).  The attached Percentage by Volume to Percentage by Weight Conversion Calculator tables provide evidence that 30 vol.% cBN is approximately equal to 11.74% by weight of a cubic boron nitride (cBN)-based composite and 65 vol.% cBN is approximately equal to 36.58% by weight of a cubic boron nitride (cBN)-based composite.  Likewise, the tables also provide evidence that such cubic boron nitride (cBN)-based composites containing, e.g., ZrC, Al2O3, and WB in varying vol.% amounts correlate to weight % amounts that are encompassed by the range of binder phase constituents taught by Umemura.  The amounts in weight percent of cBN and binder phase constituents taught by Umemura render obvious Applicant’s claimed ranges.  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in weight percent of cBN taught by Umemura overlaps Applicant’s claimed range of “about 30 - 65 vol. % cBN”.  The amount in weight percent of zirconium (Zr)-containing compounds taught by Umemura overlaps Applicant’s claimed range of “about 3 - 30 vol. % zirconium (Zr)-containing compounds”.  The amount in weight percent of cobalt-tungsten-borides (CoxWyBx) taught by Umemura overlaps Applicant’s claimed range of “about 0 - 10 vol. % cobalt-tungsten-borides (CoxWyBx)”.  The amount in weight percent of aluminum oxide (Al2O3) taught by Umemura overlaps Applicant’s claimed range of “about 2 - 30 vol. % aluminum oxide (Al2O3)”.  The amount in weight percent of tungsten borides taught by Umemura overlaps Applicant’s claimed range of “about 0.5 - 10 vol. % tungsten borides”.  The amount in weight percent of aluminum nitride (AlN) taught by Umemura overlaps Applicant’s claimed range of “less than or equal to about 5 vol. % aluminum nitride (AlN)”.  There is a reasonable expectation independent claim 1 of the `129 Application can be modified to adopt the amounts of tungsten boride and aluminum nitride according to Umemura’s teachings.  Both independent claim 1 of the `129 Application and Umemura teach cubic boron nitride (cBN)-based composites containing cBN, zirconium (Zr)-containing compound(s), cobalt-tungsten-borides (CoxWyBz) and aluminum oxide (Al2O3) (See independent claim 1 of the `129 Application; par. [0009] of Umemura).  In addition, both independent claim 1 of the `129 Application and Umemura teach the aforementioned constituents are present within cubic boron nitride (cBN)-based composites in identical or substantially identical amounts (See independent claim 1 of the `129 Application; par. [0009] of Umemura).  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify independent claim 1 of the `129 Application and incorporate the amounts of tungsten boride and aluminum nitride of Umemura as additional claimed constituents of the claimed cubic boron nitride (cBN)-based composite.

Referring to Applicant’s claim 2, the `129 Application as modified by Umemura recites the cubic boron nitride (cBN)-based composite (See dependent claim 3 of the `129 Application) further comprises about 45 – 55 vol. % cBN (See dependent claim 3 of the `129 Application), about 15 – 30 vol. % Ti-containing binders (See dependent claim 3 of the `129 Application), about 5 – 13 vol. % ZrO2 (See dependent claim 3 of the `129 Application), about 5 – 10 vol. % CoxWyBz (See dependent claim 3 of the `129 Application), about 5 – 10 vol. % Al2O3 (See dependent claim 3 of the `129 Application), about 3 – 8 vol. % tungsten borides (par. [0009] of Umemura), and less than 1 vol. % AlN (par. [0009] of Umemura).  MPEP 2144.05 [R-10.2019] (I) is applicable to all obviousness statements made herein.  The amount in volume percent of cBN, zirconium dioxide (ZrO2), cobalt-tungsten-borides (CoxWyBz) and aluminum oxide (Al2O3) recited in independent claim 1 of the `129 Application as modified by Umemura render obvious Applicant’s claimed ranges.  The amount in volume percent of cBN recited in independent claim 1 of the `129 Application as modified by Umemura is identical to Applicant’s claimed range of “about 45 - 55 vol. % cBN”.  The amount in volume percent of zirconium dioxide (ZrO2) recited in independent claim 1 of the `129 Application as modified by Umemura overlaps Applicant’s claimed range of “about 8 – 15 vol. % zirconium (Zr)-containing compounds”.  The amount in volume percent of cobalt-tungsten-borides (CoxWyBz) recited in independent claim 1 of the `129 Application as modified by Umemura overlaps Applicant’s claimed range of “about 3 – 8 vol. % cobalt-tungsten-borides (CoxWyBz)”.  The amount in volume percent of aluminum oxide (Al2O3) recited in independent claim 1 of the `129 Application as modified by Umemura shares the lowest endpoint and lies within Applicant’s claimed range of “about 5 – 25 vol. % aluminum oxide (Al2O3)”.  The amount in weight percent of tungsten borides recited in independent claim 1 of the `129 Application as modified by Umemura overlaps Applicant’s claimed range of “about 3 - 8 vol. % tungsten borides”.  The amount in weight percent of aluminum nitride (AlN) recited in independent claim 1 of the `129 Application as modified by Umemura overlaps Applicant’s claimed range of “less than or equal to about 1 vol. % aluminum nitride (AlN)”.  Although independent claim 1 of the `129 Application as modified by Umemura further comprises “titanium (Ti)-containing binders”, Applicant’s independent claim 1 utilizes open-transition language “comprising” and allows additional limitations, such as “titanium (Ti)-containing binders”, to be read into the claim.

Referring to Applicant’s claim 5, the `129 Application as modified by Umemura recites the CoxWyBx comprises crystalline CoWB (See dependent claim 5 of the `129 Application; par. [0009] of Umemura).

Referring to Applicant’s claim 9, the `129 Application as modified by Umemura recites a cutting tool for cutting superalloys comprising Inconel 718, Inconel 625, alloy 188, Haynes 25, Alloy L605, and/or A 286, comprising the cBN-based composite of claim 1 (See dependent claim 11 the `129 Application). 

Referring to Applicant’s claim 10, the `129 Application as modified by Umemura recites the cBN has a grain size of about 0.1 – 4 micrometer (μm) (See dependent claims 8-10 of the `129 Application).  The cBN grain size recited by the `129 Application as modified by Umemura renders obvious Applicant’s claimed range.  The cBN grain size recited by the `129 Application as modified by Umemura is identical to Applicant’s claimed range of “about 0.1 – 4 micrometer (μm)”.  MPEP 2144.05 [R-10.2019] (I) 

Prior Art Cited in PTO-892 and Not Relied Upon
United States Pre-Grant Patent Application Publication No. 2018/0155250 A1 to Hakeem et al. cited in the attached PTO-892 form, but not relied upon in the pending claim rejections, contains teachings relevant to at least one dependent claim currently pending.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731